The single question for determination is whether the evidence warranted the court below in finding that the injured employee sustained a loss of vision in his left eye amounting to 30%. Dr. Atwood called on behalf of the injured workman found a 20% loss of vision which was due to a scar on the cornea; Dr. Lobsenz on behalf of the employer testified that "ten per cent. disability could be allowed considering the disfigurement caused by the scar, and my estimate was ten per cent. disability." While differing greatly as to the extent of the disfigurement involved, the case of Everhart v. Newark Cleaning and Dyeing Co.,120 N.J.L. 474, is authority for an award based upon disfigurement. In the instant case there was evidence of a 10% disability based solely upon disfigurement in addition to the 20% loss of vision. In this situation we are of the opinion that the evidence fully supports the award in the Bureau and its affirmance by the Common Pleas.
The judgment is affirmed, with costs. *Page 481